DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 11, 14, 20, 21, 24-29, 36, 37, 40, 41, 47, 48, 56 and 57 are pending. Claims 24-29, 36, 37, 40, 41, 47, 48, 56 and 57 are withdrawn from further consideration. Claims 11, 14, 20 and 21 are under examination.
Claim Interpretation
The Office interprets claims comprising SEQ ID NOs: with regard to amino acid sequences in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a dipeptide of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, and “selected from the group consisting of SEQ ID NOs: 1, 2, and 3” requires the full-length sequence with 100% identity to SEQ ID NOs: 1, 2, or 3 and the same length as SEQ ID NOs: 1, 2, or 3.
Claim 11 recites the limitation “wherein the agent is selected from the group consisting of Slit2C having a sequence across its full length that is at least 90% identical to the sequence of SEQ ID NO: 21 and Slit2N having a sequence across its full length that is identical to the sequence of SEQ ID NO: 22”. The transitional phrase “having” is interpreted as open claim language synonymous with the transitional phrase “comprising”. The transitional phrase “comprising” is inclusive or open-ended and does not exclude additional, unrecited elements or 
The phrase “metabolic response” is being interpreted as a response related to metabolism, which is the biochemical processes that occur within a cell or with the body of a living organism.
The term “agent” is defined as anything that cells from a subject having a metabolic disorder may be exposed to in a therapeutic protocol (see page 124, lines 7-9 in the specification) and thereby is interpreted as being utilized in a non-naturally occurring manner and to the exclusion of endogenous, naturally occurs processes.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejection is maintained.
Claims 11, 14, 20 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
Claim 11 recites the limitation “wherein the agent is selected from the group consisting of Slit2C having a sequence across its full length that is at least 90% identical to the sequence of SEQ ID NO: 21 and Slit2N having a sequence across its full length that is identical to the sequence of SEQ ID NO: 22”. The limitation is considered new matter because the originally filed disclosure does not describe or imply Slit2C as having a sequence across its full length that is at least 90% identical to the sequence of SEQ ID NO: 21 and Slit2N as having a sequence across its full length that is identical to the sequence of SEQ ID NO: 22. The disclosure describes Slit2C as the Slit2 isoform 2 (NP_001276064.1), Slit2-C as SEQ ID NO: 22, and Slit2-N as SEQ ID NO: 21 (see p. 19, lines 15-18 and p. 40, lines 7-37). There is no explicit definition for the acronym “Slit2N”. The definitions of Slit2N and Slit2C do not agree with the definitions described in the originally filed disclosures; therefore, a peptide having a sequence across its full length that is at least 90% identical to the sequence of SEQ ID NO: 21 being described as Slit2C and a peptide having a sequence across its full length that is identical to the sequence of SEQ ID NO: 22 being described as Slit2N is considered new matter. Claims 14, 20 and 21 which depend from claim 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as these claims incorporate by dependency the new matter of claim 11.
Response to Arguments: Applicants assert support fort Slit2-C and Slit-2N sequences recited in the pending claims is found in Table 1 in the instant specification on page 40, lines 45-50 and in application 62/193,359 on page 39, lines 26-31. See the remarks filed December 29, 2020, pages 8-9.
Slit2C, lacks an alternate in-frame exon in the 5’ coding region relative to the Slit2 transcript variant 1 and therefore encodes a smaller isoform relative to the Slit2 isoform 1. (see page 19, lines 17-20). Emphasis added. The specification states Slit2-C as SEQ IDNO: 22 (see page 40, lines 29-37). Emphasis added. Slit2C and Slit2-C are different compounds as taught in the disclosure. Slit2C is composed of 1,525 amino acids whereas Slit2-C is composed of 408 amino acids. The disclosure describes Slit2-N as the N-terminal portion of Slit2 immediately upstream of the Slit2-C sequence (see p. 155, lines 23-25). The specification further teach Slit2-N as SEQ ID NO: 21 (see page 40, lines 7-28). SEQ ID NO: 21 is composed of 1,088 amino acids. Because the specification uses different acronyms to describe different Slit2 protein fragment, the use of the correct acronym is important. Moreover, the specification does not describe the agents Slit2N and Slit2C as claimed. There is no teaching in the disclosure of an agent named Slit2N as having at least 90% identity to the sequence of SEQ ID NO: 22 and there is no teaching in the disclosure of an agent named Slit2C as having at least 90% identity to the sequence of SEQ ID NO: 21. Therefore, the limitations are considered new matter and the rejection is maintained.



Claim Rejections - 35 USC § 102
Response to Arguments: Applicants assert Yuen et al. do not teach or suggest the use of N-Slit2 or C-Slit2 as defined according to the pending claims directed to modulating metabolic responses by a cell let alone when the cell is contacted in an obese subject. See the remarks filed December 29, 2020 on page 9.
Applicants’ arguments have been fully considered but are not found persuasive in part. Yuen et al. describe Slit2 protein as human Slit2 protein as set forth in AAD25539, (see para. [0060]) and further teach Slit2-N or N-Slit2 as the truncated Slit2 protein comprising the N-terminal which contains the leucine rich region necessary for binding to the Robo-1 receptor and for downstream signal transduction (see para. [0062]). MPEP §2112.02 states “Products of identical chemical composition can not have mutually exclusive properties” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The Slit2 and Slit-N taught by Yuen et al. have a sequence across its full length that is at least 90% identical to the sequences of SEQ ID NOs: 21 and 22 and thus, as presently claimed, the Slit2 peptides and fragments of Yuen et al. constitutes the agents, Slit2C and Slit2N, that modulate the expression and/or activity of a biologically active fragments of Slit2 that comprises the entire amino acid sequence of SEQ ID NO: 22. Furthermore, Yuen et al. teach the Slit2 protein binds to the Robo receptor and inhibits fibrosis (see para. [0038]) and fibrosis is a metabolic response. Therein, in response to applicants' argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e.,  the use of N-Slit2 or C-Slit2 as defined according to the pending claimed for modulating metabolic responses by a cell) are taught by Yuen et al. 
Applicants’ argument with respect to Yuen et al. not teaching an obese subject is found persuasive. Therefore, the rejection of claims 11, 14, 20 and 21 under 35 U.S.C. 102 (a)(1) as 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
The rejection is new as necessitated by amendment.
Claims 11, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yuen et al. (WO 2014/194402 A1; published December 11 2014) in view of Buechler et al. (“Adipose tissue fibrosis”, World Journal of Diabetes, May 15, 2015, pp. 548-553).
Regarding present claims 11, 20 and 21, the teachings of Yuen et al. are directed to the use of Slit2 and variants thereof in methods the treatment and inhibition of fibrosis and fibrotic-relation disorders, condition and diseases. Yuen et al. describe Slit2 protein as human Slit2 protein as set forth in AAD25539, (see para. [0060]) and further teach Slit2-N or N-Slit2 as the truncated Slit2 protein comprising the N-terminal which contains the leucine rich region necessary for binding to the Robo-1 receptor and for downstream signal transduction (see para. [0062]). MPEP §2112.02 states “Products of identical chemical composition can not have mutually exclusive properties”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The Slit2 and Slit-N taught by Yuen et al. have a sequence across its full length that is at least 90% identical to the sequences of SEQ ID NOs: 21 and 22 and thus, as presently claimed constitutes the agents the Slit2C and Slit2N that modulate the expression and/or activity of a biologically active fragments of Slit2 that comprises the entire amino acid sequence of SEQ ID NO: 22. Yuen et al. teach the Slit2 proteins inhibits fibrosis (see para. [0028]) as well as bind to the extracellular domain of Robo-1 (see para. [0009, 0038]). As presented above a metabolic 
	The difference between the presently claimed invention and the teachings of Yuen et al. is Yuen et al. do not expressly teach contacting a cell in an obese subject.
	Buechler et al. teach adipose tissue dysfunction is a major underlying reason for metabolic diseases in obesity (see p., left col.-continuing paragraph). Buechler et al. teach there is substantial evidence that adipose tissue fibrosis is linked to metabolic dysfunction (see the Abstract, right col-continuing paragraph). Buechler et al. further teach fibrosis impairs adipogenesis and healthy adipocyte growth (see Fig. 1). Buechler et al. suggest using strategies to resolve fibrosis in fat tissues to thereby promote healthy adipose tissue growth and improve the metabolic situation in obese patients (see p. 548, right col. core tip shaded in gray).
	At the time of effective filing date, it would have been obvious to combine the teachings of Yuen et al. and Buechler et al. to arrive at the presently claimed invention. The artisan of ordinary skill would have been motivated to administer the Slit2 or Slit2N proteins taught by Yuen et al. to a cell, such as an adipocyte or preadipocyte, in an obese subject, especially to the obese subjects that suffer from metabolic diseases, thereby contacting the cell to modulate 1.
Regarding present claim 21, Buechler et al. teach adipose tissue fibrosis leads to limited healthy adipocyte growth, impaired adipogenesis, inflammation, insulin resistance and reduced surgical induced weight loss (see Figure 1).Thus, it would have been obvious that the resolution of fibrosis through administration Slit2 or Slit2N to a cell, such as an adipocyte or preadipocyte, in an obese subject, especially the obese subjects that suffer from metabolic diseases would modify at least adipose cell differentiation, insulin sensitivity of adipose cells and obesity as presently claimed because fibrosis is linked to the impairment of the expression and activity adipose cell differentiation, insulin sensitivity of adipose cells and obesity.
Therefore, the presently claimed invention was prima facie obvious to the artisan of ordinary skill at the time of the effective filing date of the claimed invention.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yuen et al. (WO 2014/194402 A1; published December 11 2014) in view of Buechler et al. (“Adipose tissue fibrosis”, World Journal of Diabetes, May 15, 2015, pp. 548-553) as applied to claim 11 above, and further in view of Ghigliotti et al. (“Adipose Tissue Immune Response: Novel Triggers and Consequences for Chronic Inflammatory Conditions”, Inflammation, 2014, pp. 1337-1353).
The teachings of Yuen et al. and Buechler et al. are discussed above. Yuen et al. and Buechler et al. do not expressly teach contacting the cell with an additional agent that modulates 
Ghigliotti et al. teach adipose tissue fibrosis has been linked to obesity insulin resistance and abnormal cytokine/adipokine secretion from adipose cells (see p. 1341, left col.-1st paragraph). Ghigliotti et al. teach mast cell-derived tryptase was associated with adipose tissue fibrosis (see p. 1341, left col.-1st paragraph). Ghigliotti et al. teach antifibrotic compounds (tranilast, angiotensin-converting enzyme inhibitors, and silymarin) coupled with dietary interventions could prevent mast cell maturation and degranulation to reduce associated metabolic abnormalities (see p. 1341, left col.-1st paragraph).
At the time of the effective filing date of the claimed invention, it would have been obvious contact a cell with an antifibrotic compound such as tranilast, angiotensin-converting enzyme inhibitors, and silymarin taught by Ghigliotti et al. in addition to the administration of  Slit2 or Slit-2N to an obese subject to arrive at the presently claimed invention. The artisan of ordinary skill would have been motivated to do so to reduce fibrosis and prevent mast cell maturation and degranulation to reduce associated metabolic abnormalities. There would be a reasonable expectation of success given that both Slit2, Slit-2N and the agents such as tranilast, angiotensin-converting enzyme inhibitors, and silymarin are antifibrotic. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.” In re Kerkhoven, 626 F.2d 846, 850 (CCPA 1980). “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Therefore, the presently claimed invention was prima facie obvious to the artisan of ordinary skill at the time of the effective filing date of the claimed invention.
Conclusion
No claim is allowed. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367. The examiner can normally be reached on Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Human Protein Atlas, “ROBO1”, www.proteinatlas.org/ENSG00000169855-ROBO1, 2015